                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION
                              Civ. No. 4:17-CV-00096-FL

    MAJOR WRIGHT,                          )
                                           )
                   Plaintiff,              )
                                           )
          v.                               )
                                           )
    ANDREW SAUL,                           )     ORDER FOR ENTRY OF
    Commissioner of Social Security1       )     FINAL JUDGMENT
                                           )
                   Defendant.              )
                                           )
                                           )
                                           )



         This matter is before the Court on the motion of the Commissioner for entry

of final judgment in this matter. The Administrative Law Judge rendered a

favorable decision to Plaintiff on December 30, 2019, and neither party contests said

decision.

         Therefore, it is ORDERED that final judgment be entered in this case in

accordance with the decision of the Administrative Law Judge.

               14th day of July, 2020.
         This ______


                                          ______________________________________
                                          LOUISE W. FLANAGAN
                                          United States District Judge


1 Andrew Saul is now the Commissioner of Social Security, and is automatically
substituted as a party pursuant to Fed. R. Civ. P. 25(d). See also Section 205(g) of
the Social Security Act, 42 U.S.C § 405(g) (action survives regardless of any change
in the person occupying the office of Commissioner of Social Security).




               Case 4:17-cv-00096-FL Document 25 Filed 07/14/20 Page 1 of 1
